Citation Nr: 1641698	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1948 to March 1951 and from January 1954 to May 1970. He died in July 2012. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in July 2012 from pancreatic carcinoma with extensive hepatic metastasis.

2. The Veteran was diagnosed with cholangiocarcinoma during the course of his lifetime. 

3. The Veteran was exposed to herbicide agents during service in Vietnam.

4. The Veteran's cholangiocarcinoma was not incurred in or otherwise etiologically related to service, to include as due to in-service exposure to biliary parasites or herbicides in Vietnam.

5. The Veteran's immediate cause of death was not incurred in or otherwise etiologically related to service, to include as due to in-service exposure to biliary parasites or herbicides in Vietnam.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court has held that proper Section 5103A(a) notice must include: (1) A statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition, and; (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, VA has satisfied its duty to notify the Appellant. In an October 2012 letter, the Appellant was provided with a statement of the Veteran's service-connected disabilities at the time of his death. The Appellant was further notified of the evidence and information required to substantiate a DIC claim based on both service-connected and nonservice-connected disabilities existing at the time of Veteran's death. 

Further, VA has satisfied its duty to assist the Appellant. The claims file includes the Veteran's service records and VA and private treatment records. Further, the Veteran's claims file was reviewed by VA examiners in February 2014 and May 2014, and by an independent medical expert in June 2016. The examiners' opinions reflect that the physicians reviewed the Veteran's past medical history and provided opinions supported by rationales such that the Board can render an informed determination. The Board thus finds that the opinions are adequate for adjudicating the appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist under governing laws and regulations sufficient to review the merits of the Appellant's claim.
 
Stegall Considerations

This matter was most recently remanded by the Board in April 2014. At that time, the RO was instructed to obtain a VA addendum opinion regarding a possible nexus between the Veteran's cholangiocarcinoma and service. Upon review of the requested opinion, the RO was to readjudicate the claim and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, a VA addendum opinion was obtained in May 2014, and a subsequent SSOC denying the Appellant's claim was issued in November 2014. 

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Appellant's claim.

Legal Criteria and Analysis

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death. The Veteran died in July 2012 from pancreatic carcinoma with extensive hepatic metastasis. The Appellant is asserting that the Veteran's fatal pancreatic carcinoma was incurred in service or as a result of herbicide exposure during military service, and was a contributing factor in the Veteran's death. 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause of death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease, or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3) (2015). 

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, the Board must consider whether there is a reasonable basis for holding that a service-connected condition was of such severity that it had a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. See 38 C.F.R. § 3.312(c)(4) (2015).
 
In applying these principles to the claim at hand, the Board first turns to the Appellant's theory of direct causation. To that end, there are two negative nexus opinions of record. 

In February 2014, a VA examiner opined that the Veteran's fatal pancreatic cancer with extensive hepatic metastasis was less likely than not incurred in or caused by the Veteran's military service. By way of rationale, the examiner first noted the timeline of the Veteran's medical history, including that the Veteran had no documented pancreatic carcinoma with metastases of the liver within one year of his discharge from service. Instead, the Veteran was diagnosed with bile duct cancer in 2012, with possible metastases to the pancreas and adjacent organ liver at that time. Further, at the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), hearing loss, tinnitus, degenerative disk disease of the cervical spine, degenerative disk disease of the lumbosacral spine, and osteoarthritis of both knee joints. According to the examiner, medical literature does not support a causal link between any of the Veteran's service-connected conditions and pancreatic carcinoma. As such, the examiner concluded that the Veteran's active duty did not cause or aggravate his death. 

Upon review, the Board assigns moderate probative value to the February 2014 examiner's opinion. A medical opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the February 2014 examiner offered a definitive nexus opinion with an accompanying rationale that properly considered the onset of the Veteran's pancreatic carcinoma and its relationship to his service-connected disabilities. However, the examiner's opinion is also incomplete, as it fails to address a September 2011 private treatment letter indicating that the Veteran may have been exposed to a biliary parasite during his service in Vietnam, which may have had a causal relationship with his pancreatic carcinoma. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative). 

However, this query was adequately addressed in a subsequent May 2014 VA addendum opinion. At that time, the VA examiner opined that it was less likely than not that the Veteran's pancreatic carcinoma was proximately due to or the result of the Veteran's service, including service in Vietnam. In doing so, the examiner noted that the Veteran had no documented exposure to biliary parasites or any kind of parasitic infestations of his gastrointestinal tract including biliary system. Further, if the Veteran had experienced such exposure, he would have developed jaundice or abnormal liver function tests soon after his discharge from service. Instead, the Veteran was diagnosed with bile duct cancer in 2012, with possible metastases to the pancreas and adjacent organ liver at that time. Given the unlikelihood that the Veteran was exposed to a biliary parasite during service and the delayed onset of his pancreatic carcinoma, the examiner thus asserted there is no nexus between the Veteran's service and cause of death. The Board affords significant probative value to this opinion, which offers a definitive nexus opinion and engages a complete analysis of the Veteran's military service and medical history. See Prejean, 13 Vet. App. at 448-49; see also Nieves-Rodriguez, 22 Vet. App. at 302-04.

In light of the above, the Board finds that the competent, probative evidence of record does not establish that the Veteran's fatal pancreatic carcinoma was incurred in or aggravated by his military service. The May 2014 examiner's opinion coupled with an independent review of the Veteran's available service treatment records (STRs) indicates that the Veteran was not likely exposed to a biliary parasite during service in Vietnam. Even if the Veteran were exposed to such a parasite, it is unlikely the cause of his fatal pancreatic carcinoma, particularly given the onset of the Veteran's disease and its related symptomatology. As such, the Board finds that the February 2014 and May 2014 examiners properly considered the full scope of the Veteran's military service and medical history in determining that no causal link exists between the Veteran's service and his cause of death.  

The Appellant has expressed her belief that there is a nexus between service and the death. However, without appropriate medical training and expertise, which she has not demonstrated, the Appellant is not competent to provide an opinion regarding the etiology of the Veteran's pancreatic carcinoma or his cause of death. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Accordingly, the Board finds that the probative, competent evidence of record does not establish a nexus between the Veteran's military service and fatal pancreatic carcinoma.

The record contains four nexus opinions which must be considered. In a September 2011 private treatment letter, Dr. R. Adams noted that the Veteran was diagnosed with cholangiocarcinoma earlier in 2011. Dr. Adams then indicated that the Veteran had reported military service in Vietnam from approximately October 1969 to May 1970, and thus opined that the origination of the Veteran's rare form of cancer could be associated or related to a biliary parasite, which is in a food and/or water bourn parasite commonly found in Vietnam. However, the Board affords limited probative value to Dr. Adams' letter, which falls short of offering a definitive nexus opinion and notes only that there could be a causal link between the Veteran's service and his cholangiocarcinoma. Further, the accompanying rationale simply asserts an identified link between cholangiocarcinoma and biliary parasites in general, but makes no reference to the Veteran's specific military history or medical background. As such, the Board affords the September 2011 opinion little probative value. See Prejean, 13 Vet. App. at 448-49; see also Nieves-Rodriguez, 22 Vet. App. at 302-04.

In contrast, both the February 2014 and May 2014 VA examiners offered negative nexus opinions. First, the February 2014 examiner asserted that the Veteran's cholangiocarcinoma was less likely than not incurred in or caused by the Veteran's military service. In doing so, the examiner provided an identical rationale to that discussed above. Similarly, the Board assigns moderate probative value to February 2014 opinion, which provides a detailed rationale for the opinion provided but fails to consider the Veteran's possible in-service exposure to biliary parasites in Vietnam. See Reonal, 5 Vet. App. at 461.

Nonetheless, this matter was again adequately addressed in the subsequent May 2014 opinion, in which the VA examiner opined that the Veteran's cholangiocarcinoma was less likely than not proximately due to or the result of his military service. In doing so, the examiner noted that the Veteran had no documented exposure to biliary parasites or any kind of parasitic infestations of his gastrointestinal tract including biliary system. Here the May 2014 examiner explicitly contradicted Dr. Adams' September 2011 opinion regarding the relationship between cholangiocarcinoma and exposure to biliary parasites in Vietnam. In doing so, the May 2014 examiner provided an identical rationale to that set forth above, in articulating that if the Veteran had experienced such exposure, he would have developed jaundice or abnormal liver function tests soon after his discharge from service. The examiner further noted the delayed onset of the Veteran's condition in 2012 in comparison to his discharge from service in May 1970. Again, the Board affords significant probative value to this opinion. See Prejean, 13 Vet. App. at 448-49; see also Nieves-Rodriguez, 22 Vet. App. at 302-04.

Finally, the record contains an independent medical opinion obtained in June 2016. Upon review of the Veteran's claims file, the private examiner indicated his belief that it was less likely than not that the Veteran's cholangiocarcinoma was the result of a biliary parasite infection during service in Vietnam. In doing so, the examiner acknowledged that certain parasitic infections have been associated with cholangiocarcinoma and that infections in Vietnam are endemic. However, the examiner noted that the Veteran was less likely than not to have been directly exposed to such a parasite during service. In making this assertion, the examiner noted that exposure to biliary parasites is typically common among indigent populations that practice unsanitary eating habits such as consuming raw freshwater fish, and that there was no evidence to suggest that the Veteran made such a habit during his service in Vietnam. 

Further, the June 2016 examiner asserted that the Veteran was less likely than not to have developed a chronic biliary parasite infection. By way of rationale, the examiner articulated that patients who are infected with biliary parasites typically develop clinical manifestations of biliary inflammation and hyperplasia that is generally chronic. However, there is no record to support that the Veteran developed any such symptoms that would have typically emerged, including: initial malaise, abdominal discomfort, and diarrhea, and subsequent fevers, chills, anorexia, chronic diarrhea, weight loss, and abdominal distension. Over time, scarring in the abdomen would also have become noticeable. However, review of the Veteran's claims file, including surgical reports from a laparoscopic cholecystectomy in August 2010 and a Whipple's procedure in April 2011, did not reveal any evidence of chronic inflammatory changes within the abdomen. Additionally, in considering that the life cycle of biliary parasites is 20-25 years, it was unlikely that it would have lain dormant since 1970 to later contribute to malignancy more than 40 years later. Instead, literary evidence supports that most patients who develop cholangiocarcinomas associated with biliary parasitic infections do so between the ages of 25-44. The Board affords significant probative value to this opinion, which offers definitive opinions supported by well-reasoned, detailed rationales based upon a complete understanding of the Veteran's military and medical histories, the symptomatology of biliary parasitic infections, and the etiology of cholangiocarcinoma. Id.

In light of the above, the Board reiterates its position that it is unlikely that the Veteran was exposed to a biliary parasite during his service in Vietnam. Further, the above evidence indicates that even if the Veteran did experience such exposure during service, it was unlikely the cause of his cholangiocarcinoma. As such, any additional analysis into the relationship between the Veteran's cholangiocarcinoma and his fatal pancreatic carcinoma is not relevant at this time.
Accordingly, the Appellant has not proffered a viable theory of entitlement as it relates to the Veteran's cause of death. However, the Board must also consider any additional theories of entitlement as presented by the evidence of record. Here, the Veteran's service personnel records indicate his presence in Vietnam from approximately October 1969 to May1970. This period falls within the timeframe for presumptive herbicide exposure. 38 U.S.C.A. § 1116(f) (West 2014). As such, the Board finds that the Veteran was exposed to herbicide agents during service. 

If a veteran was exposed to Agent Orange during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2015). Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure. Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010 ); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924  (Aug. 10, 2012).  See also "Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012," 79 Fed. Reg. 20,308, 20,309 - 20,311  (August 10, 2012) ("Update 2012"),

NAS in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and (among others) cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder, and bile ducts), and pancreatic cancer).
 
Here, neither pancreatic carcinoma nor cholangiocarcinoma are among those diseases presumptively linked to herbicide exposure. Further, no additional medical evidence of record asserts a link between the Veteran's herbicide exposure and his fatal pancreatic carcinoma or cholangiocarcinoma, nor has the Appellant asserted that such a link exists. The only reference to a possible nexus found in the claims file is contained in the June 2016 private opinion, wherein the examiner indicated that no evidence was found to support a link between the Veteran's herbicide exposure and identified diseases. As such, the evidence of record does not support a finding of presumptive service connection, or adequately establish a link between the Veteran's conceded herbicide exposure and his fatal pancreatic carcinoma or cholangiocarcinoma.

Thus viewing the evidence as a whole, and in the light most favorable to the Appellant, the Board finds that no nexus exists between the Veteran's service and his cause of death. Accordingly, entitlement to service connection for cause of the Veteran's death is not warranted at this time. 







ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


